14‐4679‐cr               
United States v. Bohannon                                                              
 
                                               In the
                        United States Court of Appeals
                                      For the Second Circuit
                                          ________________ 
 
                                    August Term, 2015 
                                              
                   (Argued:  December 15, 2015      Decided:  May 31, 2016) 
                                              
                                  Docket No. 14‐4679‐cr 
                                    ________________                                   
                                              
                                UNITED STATES OF AMERICA, 
                                                             
                                                        Appellant, 
                                              
                                          —v.—  
 
                                        JONATHAN BOHANNON, 
                                                  
                                                        Defendant‐Appellee, 
 
  RONELL HANKS, AKA BIZ, AKA ACE, JERMAINE BUCHANAN, AKA HOT MAIN, 
   RASHAD HEARD, OMAR BAHAMONDE, AKA DIRK, TAVAR JOHNSON, MOYAN 
  FORBES, EBONEY WOOD, AKA SIS, TYSHEEM WRIGHT, SYBIL HOPKINS, STEVEN 
    HUTCHINSON, AKA L, CARLOS SOTO, AKA MACHON, YAZMINE MORALES, 
                   D’METRIUS WOODWARD, AKA FLEA, 
                                       
                                            Defendants. 
                           ________________                                  


                                                    1 
 
 
 
                                                                                                

Before: 
                        RAGGI, WESLEY, DRONEY, Circuit Judges. 
                                 ________________                                  
 
       On appeal from a suppression order of the United States District Court for 

the  District  of  Connecticut  (Hall,  C.J.),  we  consider  whether  defendant, 

apprehended  pursuant  to  a  valid  arrest  warrant  in  a  third  party’s  residence 

entered  without  search‐warrant  authorization,  is  entitled  to  have  any  evidence 

seized  incident  to  arrest  excluded  from  trial  as  the  fruit  of  an  unlawful  entry.  

Like  the  district  court  and  eight  of  our  sister  circuits,  we  here  conclude  that, 

whether  the  subject  of  an  arrest  warrant  is  apprehended  in  his  own  home  or  a 

third party’s residence where he is a guest, his Fourth Amendment privacy rights 

with  respect  to  entry  are  those  stated  in  Payton  v.  New  York,  445  U.S.  573,  603 

(1980), i.e., at the time of entry, arresting officers must possess (a) a valid arrest 

warrant  for  the  subject  and  (b) reason  to  believe  that  the  subject  is  then  in  the 

premises.    In  such  circumstances,  the  third  party’s  Fourth  Amendment  right  to 

have  a  search  warrant  authorize  entry  into  his  home,  see  Steagald  v.  United 

States,  451  U.S.  204,  222  (1981),  does  not  extend  to  the  subject  of  the  arrest 

warrant.    Where  we  depart  from  the  district  court,  however,  is  in  here 


                                               2 
 
 
 
                                                                                              

concluding that the totality of circumstances established that, at the time of entry, 

law enforcement officers possessed the requisite reason to believe that defendant 

was then present in the third party’s residence.      

     VACATED AND REMANDED. 
                                 ________________                                  
                                           
          TRACY  LEE  DAYTON,  Assistant  United  States  Attorney  (Rahul  Kale, 
                 Sandra  S.  Glover,  Assistant  United  States  Attorneys,  on  the 
                 brief),  for  Deirdre  M.  Daly,  United  States  Attorney  for  the 
                 District  of  Connecticut,  New  Haven,  Connecticut,  for 
                 Appellant. 
                                                     
          STEVEN  B.  RASILE,  Law  Offices  of  Mirto  &  Rasile,  West  Haven, 
                 Connecticut, for Defendant‐Appellee. 
                                 ________________                                 
REENA RAGGI, Circuit Judge: 

       Defendant Jonathan Bohannon is awaiting trial in the United States District 

Court  for  the  District  of  Connecticut  (Janet  C.  Hall,  Chief  Judge)  on  charges  of 

conspiracy to distribute and possess with intent to distribute 500 grams or more 

of  cocaine  and  280  grams  or  more  of  cocaine  base,  see  21  U.S.C.  §§  841(a)(1), 

841(b)(1)(A)(iii),  841(b)(1)(B)(ii),  846;  possession  with  intent  to  distribute  280 

grams or more of cocaine base, see id. §§ 841(a)(1), 841(b)(1)(A)(iii); possession of 

firearms  and  ammunition  by  a  convicted  felon,  see  18  U.S.C.  §§ 922(g)(1), 



                                              3 
 
 
 
                                                                                             

924(a)(2);  and  possession  of  firearms  in  furtherance  of  a  drug  trafficking  crime, 

see id. § 924(c)(1)(A)(i).   

       On  this  interlocutory  appeal,  see  18  U.S.C.  §  3731,  the  United  States 

challenges  the  district  court’s  December  15,  2014  order  suppressing  drugs  and 

money seized incident to Bohannon’s arrest in the home of Shonsai Dickson.  See 

United States v. Bohannon, 67 F. Supp. 3d 536 (D. Conn. 2014).  The district court 

ruled that because Bohannon’s apprehension was pursuant to an arrest warrant, 

he could not mount a Fourth Amendment challenge to the seizures at issue based 

on  the  fact  that  entry  into  Dickson’s  home  was  not  authorized  by  a  search 

warrant.  See Steagald v. United States, 451 U.S. 204, 222 (1981) (holding search 

warrant  necessary  to  protect  privacy  interests  of  third  party  whose  home  is 

searched  for  subject  of  arrest  warrant).    Nevertheless,  the  district  court 

suppressed  the  seized  drugs  and  money,  concluding  that,  at  the  time  arresting 

officers entered Dickson’s home, they lacked the requisite reason to believe that 

Bohannon was then in the premises.  See Payton v. New York, 445 U.S. 573, 603 

(1980)  (holding  that  arrest  warrant  carries  with  it  limited  authority  to  enter 

subject’s  dwelling  when  there  is  “reason  to  believe”  he  is  within).    The 



                                             4 
 
 
 
                                                                                           

government argues that the district court correctly relied on Payton, rather than 

Steagald,  in  analyzing  Bohannon’s  Fourth  Amendment  challenge,  but  erred  in 

concluding  that  the  totality  of  circumstances  failed  to  satisfy  the  reason‐to‐

believe‐presence prong of Payton.  We agree for reasons set forth in this opinion 

and, therefore, we vacate the challenged suppression order and remand the case 

to the district court for further proceedings consistent with this opinion. 

I.      Background1 

     At  approximately  6:00  a.m.  on  December  5,  2013,  law  enforcement  officers 

entered  Shonsai  Dickson’s  apartment  at  34  Morgan  Avenue  in  Bridgeport, 

Connecticut  (“34  Morgan  Avenue”  or  “the  premises”),  to  execute  an  arrest 

warrant for defendant Bohannon.  Other officers were simultaneously executing 

arrest  warrants  for  more  than  a  dozen  of  Bohannon’s  confederates  in  the 

Trumbull  Gardens  Organization  (“TGO”),  whose  narcotics  and  firearms 

trafficking had been the focus of a two‐year investigation.  




                                              
1  The  facts  reported  herein  were  developed  at  a  suppression  hearing  before  the 

district court.       

                                            5 
 
 
 
                                                                                         

      A.     Determination of Bohannon’s Whereabouts on December 5, 2013 

      On December 5, 2013, officers initially planned to arrest Bohannon at 103 

Crestview  Drive,  his  Bridgeport  residence.    Sometime  between  5:00  and  5:30 

a.m.,  however,  the  investigation’s  lead  FBI  agent,  Michael  Zuk,  concluded  that 

Bohannon  was  not  at  his  home;  rather,  Zuk  believed  that  Bohannon  was  at 

Dickson’s 34 Morgan Avenue apartment, approximately two miles away.  Zuk’s 

belief was based on information provided to him by fellow officers that morning, 

viewed in light of the totality of information gathered in the TGO investigation.  

See generally United States v. Garcia, 413 F.3d 201, 213 (2d Cir. 2005) (explaining 

that  law  enforcement  officers  may  rely  on  “collective  knowledge  of  their 

colleagues”  in  determining  probable  cause).    The  relevant  information  can  be 

summarized as follows.   

      First, law enforcement officers physically surveilling 103 Crestview Drive 

on December 5 in anticipation of Bohannon’s arrest saw “no indication” that he 

was in his home.  Nov. 13, 2014 Hr’g Tr. (“Tr.”) 15:14.  In particular, they saw no 

rental car parked in the vicinity of 103 Crestview Drive although, from the TGO 




                                           6 
 
 
 
                                                                                           

investigation,  they  knew  that  Bohannon  regularly  drove  rental  cars  not 

registered in his name.  

      Second,  at  approximately  4:00  a.m.  on  December  5,  cell‐site  information 

provided by  Verizon  Wireless  pursuant  to  a  warrant  indicated  that  at  2:38  a.m. 

that  same  morning,  Bohannon’s  cell  phone  was  used  in  a  sector  of  Bridgeport 

that did not include his 103 Crestview Drive home.  

      Third,  the  Verizon  data  further  showed  that  Bohannon’s  cell  phone—

which the TGO investigation indicated was used exclusively by Bohannon—had 

been  in  active  use  up  until  2:38  a.m.,  whereupon  it  went  silent,  remaining  so 

through the time of Bohannon’s arrest.  

      From  these  facts,  Zuk  inferred  that  Bohannon  had  retired  for  the  night 

soon after 2:38 a.m. at the location where he had last used his phone, which was 

not his home.2  




                                              
2  Agent Zuk testified that the team was continuously monitoring Bohannon’s cell 

phone activity on the morning of his arrest and, “[h]ad another call been placed 
to or from this phone, [Zuk] would have been given another cell site location to 
utilize.”  Tr. 26:20–22.   


                                            7 
 
 
 
                                                                                          

      Fourth,  the  Verizon  data  showed  that  within  the  cell  phone  sector  where 

Bohannon’s cell phone was last used at 2:38 a.m. on December 5, 2013, there was 

only  one  address  to  which  Bohannon  had  been  linked  during  the  TGO 

investigation: 34 Morgan Avenue, the location of Dickson’s apartment.3  The link 

was based on,  

      (a)    Bohannon’s own text messages (intercepted between September and 

             December 2013 pursuant to court order) advising confederate Ronell 

             Hanks that Bohannon was at or near Morgan Avenue;  

      (b)    Bohannon’s  statement  to  authorities  during  an  October  16,  2013 

             traffic  stop  that  he  was  coming  “from  Morgan  Avenue,”  Tr.  12:10–

             17; 



                                              
3  The  government  contends  that  the  district  court  erroneously  relied  on  a  map 

offered by Bohannon at the suppression hearing, which purportedly showed that 
34 Morgan Avenue is outside the coverage area for the relevant cell tower, when 
the map was admitted only for the limited purpose of establishing the location of 
34  Morgan  Avenue  and  the  relevant  cell  tower.    The  district  court’s  opinion, 
however, acknowledges that the purpose of the map was so limited and, further, 
makes clear its factual finding that, around 2:30 a.m., Bohannon’s cell phone was 
in  an  area  that  included  34  Morgan  Avenue  but  not  103  Crestview  Drive.    See 
United States v. Bohannon, 67 F. Supp. 3d at 540 n.3, 546.   


                                            8 
 
 
 
                                                                                             

      (c)       authorities’  observations  of  Bohannon,  after  the  aforementioned 

                traffic  stop,  driving  to  the  general  area  of  34  Morgan  Avenue  and 

                walking to the entrance door of that address; and  

      (d)       data  from  Bohannon’s  previous  cell  phone,  which  on  several 

                occasions  in  2013  placed  him  within  10  meters  of  34  Morgan 

                Avenue.4  

      Fifth,  an  October  2013  background  property  check  of  34  Morgan  Avenue 

revealed that the resident of that building’s second‐floor apartment was Shonsai 

Dickson.    Agents  were  familiar  with  Dickson’s  name  as  that  of  the  lessee  of 

another  apartment  in  Trumbull  Gardens  out  of  which  TGO  members  were 

known to sell heroin.  

      Sixth, on November 26, 2013, surveillance officers had observed a Toyota 

Camry registered to Dickson parked in front of Bohannon’s 103 Crestview Drive 

residence.   



                                              
4 Bohannon used his previous cell phone—which had a global positioning system 

(“GPS”) that allowed for more precise tracking capabilities than the cell phone he 
was using at the time of his arrest—until approximately November 2013.   


                                              9 
 
 
 
                                                                                         

      Seventh,  officers  observed  Dickson’s  Toyota  Camry  parked  outside  34 

Morgan Avenue early on the morning of December 5.   

      B.      The Challenged Arrest and Ensuing Search 

      Based  on  the  totality  of  this  information,  Agent  Zuk  re‐directed  the 

Bohannon arrest team from 103 Crestview Drive to 34 Morgan Avenue.  At the 

time, agents possessed an arrest warrant for Bohannon, but no arrest warrant for 

Dickson  or  search warrant  authorizing  entry  into  her  apartment.    Nevertheless, 

agents  proceeded  to  enter  Dickson’s  apartment  through  an  unlocked  back door 

and, upon finding Bohannon in Dickson’s bedroom, placed him under arrest.  

      Simultaneously, members of the arrest team conducted a security sweep of 

the  bedroom.    Under  the  bed  adjacent  to  where  Bohannon  was  being  arrested, 

authorities  observed  bags  containing  a  white  rock‐like  substance  that  they 

believed to be crack cocaine, which they did not immediately seize.  Authorities 

also searched Bohannon’s pants and in one pocket found a large quantity of cash, 

which  they  removed  before  giving  the  pants  to  Bohannon  so  that  he  could  get 

dressed.   

      After Bohannon and Dickson were removed from the bedroom, FBI Agent 

Ryan  James  informed  Dickson  that  drugs  had  been  observed  during  the  sweep 
                                          10 
 
 
 
                                                                                              

and  that  she  could  be  arrested  for  their  presence  in  her  apartment.    James  then 

sought, and Dickson provided, consent for a full search of her apartment and car.  

During this search, authorities seized the bags of crack cocaine earlier seen under 

the bed; money also found under the bed; additional crack, money, and a scale 

found  in  a  dresser;  and  three  firearms  and  ammunition  found  in  a  closet.    A 

fourth firearm was seized from Dickson’s car.  As the drugs were being removed 

from under the bed and taken out of the bedroom, Bohannon shouted, “it is all 

mine, don’t worry about it.”  Tr. 119:10–11; see also id. at 74:23–25.5   

       C.     District Court Proceedings  

       On December 18, 2013, a federal grand jury in the District of Connecticut 

returned  an  indictment  charging  Bohannon  and  thirteen  confederates  with 

various narcotics and firearms offenses.  

       Bohannon  filed  a  pre‐trial  motion  to  suppress  the  evidence  seized  from 

Dickson’s  apartment  and  car  as  the  fruit  of  an  illegal  entry  and  an  invalid 


                                              
5 The district court denied Bohannon’s motion to suppress these statements in a 

separate opinion, concluding that (1) Bohannon had previously been advised of 
and waived his rights under Miranda v. Arizona, 384 U.S. 436 (1966); and (2) in 
any  event,  his  statement  was  a  spontaneous  utterance,  not  responsive  to 
interrogation.  That decision is not at issue in this appeal.   

                                             11 
 
 
 
                                                                                            

consent.    In  arguing  illegal  entry,  he  advanced  two  arguments.    First,  while 

acknowledging  that  an  arrest  warrant  carries  with  it  the  authority  to  enter  the 

home  of  the  warrant  subject,  Bohannon  maintained  that  execution  of  such  a 

warrant  in  a  third  party’s  home  required  the  further  entry  authorization  of  a 

search  warrant,  which  was  plainly  lacking  here.    See  Steagald  v.  United  States, 

451 U.S. at 222.  Second, Bohannon maintained that, even if Steagald protections 

did  not  extend  to  him,  the  entry  and  ensuing  arrest  and  search  were  unlawful 

under Payton v. New York, 445 U.S. 573, because authorities lacked the requisite 

reason to believe that he was in those premises at the time of entry.     

       The  district  court  rejected  Bohannon’s  search‐warrant  challenge, 

concluding that Steagald protections applied to a third‐party resident not named 

in an arrest warrant, not to a non‐resident guest who was the subject of the arrest 

warrant.    It  agreed,  however,  that  the  entry  was  not  supported  by  reason  to 

believe  that  Bohannon  was  then  present  in  the  premises  and,  on  that  Payton 

ground, suppressed any drugs and money seized incident to Bohannon’s arrest.  

The  district  court  also  suppressed  all  evidence  subsequently  seized  from  the 

premises,  finding  that  Dickson’s  consent  to  search  her  apartment  was  not 



                                            12 
 
 
 
                                                                                               

voluntary.    Although  the  same  consent  defect  pertained  to  the  search  of 

Dickson’s  car,  the  district  court  did  not  grant  Bohannon’s  motion  to  suppress 

evidence  seized  therefrom,  concluding  that  Bohannon  had  no  reasonable 

expectation of privacy in that vehicle.  

       Invoking  18  U.S.C.  §  3731,  the  government  timely  appealed,  challenging 

only  the  suppression  of  the  crack  cocaine  found  under  Dickson’s  bed  and  the 

cash found in Bohannon’s pants pocket incident to his arrest.6     

II.    Discussion 

       A.     Standard of Review 

       On  appeal  from  a  challenged  suppression  order,  we  review  a  district 

court’s findings of fact for clear error, and its resolution of questions of law and 

mixed questions of law and fact de novo.  See United States v. Bershchansky, 788 

F.3d 102, 109 (2d Cir. 2015).  The government does not here challenge any factual 

findings  of  the  district  court.    Rather,  it  challenges  that  court’s  application  of 

undisputed facts to the standard enunciated in Payton v. New York, 445 U.S. 573, 


                                              
6 The government does not challenge the suppression of other evidence found in 

the  subsequent  search  that  the  district  court  ruled  was  not  supported  by 
voluntary consent.   

                                             13 
 
 
 
                                                                                             

and,  specifically,  its  determination  that  the  totality  of  circumstances  did  not 

afford  law  enforcement  officers  reason  to  believe  that  Bohannon  was  in 

Dickson’s  apartment  at  the  time  they  entered  those  premises  on  December  5, 

2013.  We review this mixed question of law and fact de novo.  See United States 

v.  Singletary,  798  F.3d  55,  59  (2d  Cir.  2015)  (explaining  that  review  of 

determination as to whether reasonable suspicion or probable cause existed is de 

novo); United States v. Davis, 326 F.3d 361, 365 (2d Cir. 2003) (applying de novo 

review  where  parties  did  not  dispute  relevant  facts).    We  also  review  de  novo 

Bohannon’s legal contention that, regardless of whether authorities had reason to 

believe  that  he  was  in  Dickson’s  apartment  at  the  time  of  entry,  that  entry 

violated  the  Fourth  Amendment  because  it  was  not  authorized  by  a  search 

warrant as required by Steagald v. United States, 451 U.S. 204.7  



                                              
7  Although the government invokes our jurisdiction pursuant to 18 U.S.C. § 3731, 

which  makes  no  provision  for  a  cross‐appeal  by  a  defendant,  Bohannon  may 
nonetheless assert independent grounds for affirming the suppression order.  See 
United  States  v.  Swarovski,  557  F.2d  40,  49  (2d  Cir.  1977)  (citing,  inter  alia, 
Dandridge  v.  Williams,  397  U.S.  471,  475–76  &  n.6  (1970)  (explaining  that 
appellee  may,  without  filing  cross‐appeal,  “urge  in  support  of  a  decree  any 
matter  appearing  in  the  record,  although  his  argument  may  involve  an  attack 
upon  the  reasoning  of  the  lower  court,”  and  first  considering  appellee’s 
 
                                               14 
 
 
 
                                                                                                                                                 

           We  conclude  that  where,  as  here,  the  subject  of  an  arrest  warrant  is 

apprehended in a third party’s residence where he is a guest, the subject’s Fourth 

Amendment privacy rights with respect to entry of that residence are no greater 

than the privacy rights he would have had if apprehended in his own home and, 

thus,  are  delineated  by  Payton,  not  Steagald.    We  further  conclude  that  the 

totality of circumstances here satisfied Payton’s requirement that, at the time of 

entry,  law  enforcement  officers  have  reason  to  believe  that  the  subject  of  the 

arrest warrant is within the entered premises.8   


                                                                                                                                                  
alternative  ground  for  affirmance  that  was,  if  correct,  dispositive  (internal 
quotation marks omitted))); accord United States v. Andino, 768 F.3d 94, 100 (2d 
Cir. 2014). 
 
8  Payton’s reason‐to‐believe requirement applies only if the subject of the arrest 
warrant has standing to object to the entry of the third‐party residence, i.e., has a 
legitimate expectation of privacy in that residence.  See Rakas v. Illinois, 439 U.S. 
128,  143  (1978)  (explaining  that  “capacity  to  claim  the  protection  of  the  Fourth 
Amendment depends . . . upon whether the person who claims the protection of 
the  Amendment  has  a  legitimate  expectation  of  privacy  in  the  invaded  place”).  
In short, an intruder or other person without a legitimate expectation of privacy 
in  the  entered  premises  could  not  seek  to  suppress  seized  evidence  because 
entering  officers  lacked  a  reasonable  belief  he  was  present  therein.    See  United 
States  v.  Buckner,  717  F.2d  297,  299–300  (6th  Cir.  1983)  (explaining  that,  where 
defendant  arrested  in  third‐party  home  challenges  entry,  “courts  should  first 
focus on the issue of standing” because, “[i]n the usual case, the defendant will 
not have had a legitimate expectation of privacy in the premises . . . and therefore 
 
                                             15 
 
 
 
                                                                                                                                                 

           B.         The  Payton  and  Steagald  Rules  for  Executing  Arrest  Warrants  at 
                      Residences 
              
           The Fourth Amendment recognizes “[t]he right of the people to be secure 

in  their  persons,  houses,  papers,  and  effects,  against  unreasonable  searches  and 

seizures.”    U.S.  Const.  amend.  IV.    Where,  as  here,  authorities  have  a  valid 

warrant for a person’s arrest,9 the Supreme Court has deemed it “constitutionally 

reasonable” to require the warrant subject “to open his doors to the officers of the 

law.”    Payton  v.  New  York, 445  U.S. at  602–03.   Thus,  the Court  ruled  that  “an 

arrest  warrant  founded  on  probable  cause  implicitly  carries  with  it  the  limited 

authority to enter a dwelling in which the suspect lives when there is reason to 




                                                                                                                                                  
will be unable to challenge the search”).  The government does not here dispute 
the  district  court’s  conclusion  that,  as  an  overnight  guest,  Bohannon  had 
standing  to  challenge  the  entry  of  Dickson’s  apartment.    See  United  States  v. 
Bohannon,  67  F.  Supp.  3d  at  543  (citing  Minnesota  v.  Olson,  495  U.S.  91,  99 
(1990)). 
 
9 The validity of the warrant for Bohannon’s arrest is undisputed and, thus, we 
need not detail the facts establishing probable cause. 
 


                                                                      16 
 
 
 
                                                                                              

believe the suspect is within.”  Id. at 603.  In these circumstances, entry does not 

require the further authorization of a search warrant.10 

       Within  a  year  of  Payton,  the  Supreme  Court  clarified  that  the  same  rule 

does  not  apply  to  an  individual  who  is  prosecuted  based  on  evidence  seized 

from his home during execution of an arrest warrant for another person thought 

to  be  in  the  premises.    See  Steagald  v.  United  States,  451  U.S.  at  213–14,  222 

(explaining that Steagald was charged with narcotics violations because cocaine 

belonging to him was found in his home by officers executing arrest warrant for 

non‐resident not found therein).  The Supreme Court observed that two distinct 

Fourth Amendment interests are implicated when law enforcement officers enter 

a third party’s residence to execute an arrest warrant for a non‐resident: (1) the 

subject of the arrest warrant has an “interest in being free from an unreasonable 

seizure,” id. at 216; and (2) the third‐party resident has an “interest in being free 

from an unreasonable search of his home,” id.  Addressing itself only to the latter 

interest and, specifically, to “the narrow issue” of “whether an arrest warrant—

                                              
10 Citing Payton, this court recently held that physical entry of a home to effect its 

resident’s  arrest  without  an  arrest  warrant  is  presumptively  unreasonable.    See 
United States v. Allen, 813 F.3d 76, 80–81 (2d Cir. 2016). 

                                             17 
 
 
 
                                                                                          

as opposed to a search warrant—is adequate to protect the Fourth Amendment 

interests  of  [a  third‐party  resident]  not  named  in  the  warrant,”  the  Supreme 

Court  concluded  that  an  arrest  warrant  was  not  adequate  to  protect  such  a 

person  from  an  unreasonable  search.    Id.  at  212–13.    As  to  that  third‐party 

resident, the Fourth Amendment requires the entry to be authorized by a search 

warrant.  See id. at 216, 222. 

      C.     Payton, Not Steagald, Delineates the Fourth Amendment Rights of an 
             Arrest‐Warrant  Subject  Apprehended  in  a  Third‐Party  Residence 
             Where He Is a Visitor  
          
      The  government  does  not—and  cannot—dispute  that  entry  into  Shonsai 

Dickson’s  home  without  a  search  warrant  was  unlawful  as  to  her  in  light  of 

Steagald.  But it is not the third‐party resident, Dickson, who is before us in this 

case.    Rather,  it  is  Bohannon,  the  subject  of  the  arrest  warrant  executed  in 

Dickson’s  home,  who  invokes  Steagald  to  argue  that  his  Fourth  Amendment 

rights  were  violated  because  Dickson’s  home  was  entered  without  a  search 

warrant.    Steagald does not afford him such a claim.  The Supreme Court there 

made  clear  that  it  was  recognizing  only  the  third‐party  resident’s  right  to  a 

search warrant and expressly leaving open the question of “whether the subject 



                                           18 
 
 
 
                                                                                                

of  an  arrest  warrant  can  object  to  the  absence  of  a  search  warrant  when  he  is 

apprehended  in  another  person’s  home.”    Id.  at  219.    Indeed,  the  question 

remains unanswered by the Supreme Court to this day. 

       After  Payton—but  prior  to  Steagald—this  court  held  that  “police  may 

enter a dwelling to execute an arrest warrant for a person other than its owner or 

tenant  where  there  exists  reasonable  belief  that  the  party  sought  will  be  found 

therein.”    United  States  v.  Manley,  632  F.2d  978,  983  (2d  Cir.  1980)  (internal 

quotation marks omitted).  We have not considered the question, however, in the 

aftermath  of  Steagald.    See  United  States  v.  Snype,  441  F.3d  119,  133  (2d  Cir. 

2006) (noting that question remains open in this court).   

       In now answering that question, we begin by noting that eight of our sister 

circuits  have  concluded  that  the  subject  of  an  arrest  warrant,  apprehended  in  a 

third  party’s  residence,  may  not  invoke  Steagald  to  claim  that  his  Fourth 

Amendment  rights  were  violated  because  entry  into  the  residence  was  not 

authorized by a search warrant.  See United States v. Hollis, 780 F.3d 1064, 1068–

69  (11th  Cir.  2015);  United  States  v.  Jackson,  576  F.3d  465,  468  (7th  Cir.  2009); 

United States v. Kern, 336 F. App’x 296, 297–98 (4th Cir. 2009); United States v. 



                                              19 
 
 
 
                                                                                                 

McCarson, 527 F.3d 170, 172–73 (D.C. Cir. 2008); United States v. Pruitt, 458 F.3d 

477, 482 (6th Cir. 2006); United States v. Agnew, 407 F.3d 193, 197 (3d Cir. 2005); 

United States v. Kaylor, 877 F.2d 658, 663 & n.5 (8th Cir. 1989); United States v. 

Underwood, 717 F.2d 482, 484 (9th Cir. 1983) (en banc).   

       The  rationale  for  this  conclusion,  as  we  recognized  in  Snype,  is  that 

“(a) Fourth  Amendment  rights  are  personal  and  cannot  be  asserted  vicariously, 

and  (b)  requiring  police  who  already  hold  an  arrest  warrant  for  a  suspect  to 

obtain  a  search  warrant  before  they  can  pursue  that  suspect  in  a  third  party’s 

home would grant the suspect broader rights in the third party’s home than he 

would have in his own home under Payton.”  441 F.3d at 133 (collecting cases to 

date);  see  United  States  v.  Hollis,  780  F.3d  at  1068  (stating  that  “‘person  has  no 

greater right of privacy in another’s home than in his own,’” and, therefore, “‘[i]f 

an  arrest  warrant  and  reason  to  believe  the  person  named  in  the  warrant  is 

present  are  sufficient  to  protect  that  person’s  [F]ourth  [A]mendment  privacy 

rights  in  his  own  home,  they  necessarily  suffice  to  protect  his  privacy  rights  in 

the home of another’” (brackets in original) (quoting United States v. Agnew, 407 

F.3d at 197)); United States v. Jackson, 576 F.3d at 468 (observing that “Steagald 



                                              20 
 
 
 
                                                                                             

did  not  hold  that  the  subject  of  an  arrest  warrant  has  a  higher  expectation  of 

privacy in another person’s residence than he does in his own”); United States v. 

Kern,  336  F.  App’x  at  298  (rejecting  defendant’s  complaint  that  entry  into 

premises  to  effect  his  arrest  violated  third‐party  homeowner’s  right  to  be  free 

from  unreasonable  search  because  “‘Fourth  Amendment  rights  are  personal 

rights which . . . may not be vicariously asserted’” (quoting Rakas v. Illinois, 439 

U.S. 128, 133–34 (1978))); United States v. McCarson, 527 F.3d at 172–73 (holding 

that  subject  of  arrest  warrant  apprehended  in  another’s  home  lacks  standing  to 

invoke  homeowner’s  Steagald  rights  “in  his  defense”);  United  States  v.  Pruitt, 

458 F.3d at 482 (stating that it would be “illogical” to extend to subject of arrest 

warrant “greater rights of privacy in the . . . home of his girlfriend than he would 

have been afforded in his residence of record under Payton”); see also 6 Wayne 

R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment (“LaFave, 

Search and Seizure”) § 11.3(b), at 202 & nn.134–35 (5th ed. 2012).   

       We  here  adopt  this  reasoning  as  our  own  and  join  our  sister  circuits  in 

concluding  that  the  subject  of  a  valid  arrest  warrant  cannot  complain  that  his 

Fourth  Amendment  right  to  be  free  from  an  unreasonable  seizure  was  violated 



                                            21 
 
 
 
                                                                                             

by apprehension in a third party’s home, entry to which was not authorized by a 

search warrant.  The arrest‐warrant subject has no greater privacy rights in such 

circumstances  than  he  would  have  had  if  the  arrest  had  been  made  in  his  own 

home.  Thus, if, at the time of entry, law enforcement officers possessed a valid 

warrant  for  the  subject’s  arrest  and  reason  to  believe  that  he  was  then  in  the 

premises entered, the subject of the arrest warrant will not be heard to complain 

that entry was not authorized by a search warrant.  See United States v. Payton, 

445 U.S. at 602–03.  

       In urging otherwise, Bohannon points to the following statement in United 

States  v.  Lovelock,  170  F.3d  339  (2d  Cir.  1999):    “The  principle  discussed  in 

Payton, allowing officers to enter the residence of the suspect named in the arrest 

warrant,  does  not  authorize  entry  into  a  residence  in  which  the  officers  do  not 

believe the suspect is residing but believe he is merely visiting.”  Id. at 344 (citing 

Steagald  v.  United  States,  451  U.S.  at  213–14  &  n.7).    Bohannon  construes  this 

sentence  to  signal  that  Steagald,  rather  than  Payton,  applies  here  because  it  is 

undisputed  that  the  arrest  team  believed  him  to  be  only  a  visitor  to  Dickson’s 

apartment.  This misreads the statement by taking it out of context. 



                                            22 
 
 
 
                                                                                             

       Defendant  Lovelock  was  the  resident  of  an  apartment  entered  without  a 

search  warrant  by  officers  executing  an  arrest  warrant  for  another  person 

believed to be the resident.  This court concluded that when Lovelock was then 

prosecuted for contraband seized from his apartment, he was not entitled to have 

that  evidence  suppressed  based  on  Steagald  because,  although  the  entry  of  his 

residence  was  not  supported  by  a  search  warrant,  the  officers  reasonably 

believed  that  the  arrest‐warrant  subject  resided  in  the  apartment.    In  thus 

holding  that  “Steagald  did  not  .  .  .  prohibit  entry  into  a  residence  reasonably 

believed  to  belong  to  the  person  named  in  the  arrest  warrant,”  id.,  Lovelock 

effectively  narrowed  Steagald’s  application,  even  as  to  third‐party  residents.    It 

did  not  extend  Steagald—as  Bohannon  here  urges—to  afford  arrest‐warrant 

subjects  greater  rights  with  respect  to  their  apprehensions  in  third‐party 

residences  than  Payton  recognizes  them  to  have  in  their  own  homes.    In  sum, 

when  the  Lovelock  language  cited  by  Bohannon  is  considered  in  context,  it  is 

properly  understood  to  identify  reasonable  entry  expectations  as  follows:  

(1) Payton delineates the reasonable expectations of a resident who is the subject 

of  an  arrest  warrant;  (2) Steagald  delineates  the  reasonable  expectations  of  a 



                                            23 
 
 
 
                                                                                               

third‐party  resident  whose  home  is  entered  to  execute  an  arrest  warrant  for  a 

non‐resident;  but  (3) even  as  to  such  a  third‐party  resident,  Steagald  does  not 

prohibit  entry  into  the  third  party’s  home  without  a  search  warrant  where 

authorities  executing  an  arrest  warrant  “reasonably  believe[  the  residence]  to 

belong  to  the  person  named  in  the  arrest  warrant.”    United  States  v.  Lovelock, 

170 F.3d at 344.11   



                                              
11  In United States v. Vasquez‐Algarin, ‐‐‐ F.3d ‐‐‐‐, 2016 WL 1730540, at *4 & n.8 
(3d  Cir.  May  2,  2016),  the  Third  Circuit  appears  to  have  assumed  a  Steagald 
caveat akin to that pronounced in Lovelock, although there concluding that the 
third‐party  resident  was  entitled  to  suppression  of  seized  evidence  because  the 
entering  officers’  mistaken  belief  that  the  home  was  that  of  the  subject  of  their 
arrest  warrant  was  not  supported  by  a  reasonable  basis.    Notably,  the  Third 
Circuit  did  not  depart  from  its  earlier  holding  in  United  States  v.  Agnew,  407 
F.3d  at 197  (rejecting  Steagald  challenge  by  arrest‐warrant  subject apprehended 
in  residence  not  his  own).    See  supra  at  20.    Indeed,  it  distinguished  Vasquez‐
Algarin from Agnew by noting that Vasquez‐Algarin was not the subject of the 
arrest  warrant  being  executed.    See  United  States  v.  Vasquez‐Algarin,  2016  WL 
1730540, at *4 n.8. 
           In United States v. Glover, 746 F.3d 369 (8th Cir. 2014), and United States v. 
Gay,  240  F.3d  1222  (10th  Cir.  2001),  courts  heard  challenges  by  arrest‐warrant 
subjects  to  the  reasonable  bases  for  officers’  beliefs  that  certain  premises  were 
their residences and that they could be found therein.  Because, in each case, the 
courts concluded that there was such a basis and, thus, no Payton violation, they 
had no occasion to consider any Steagald claim.  Indeed, Glover did not discuss, 
much  less  limit  or  overrule,  the  Eighth  Circuit’s  holding  in  United  States  v. 
Kaylor, 877 F.2d at 663 & n.5, see supra at 20, that a person arrested in a third‐
 
                                               24 
 
 
 
                                                                                                                                                 

           No more helpful to Bohannon is United States v.  Weems, 322 F.3d 18 (1st 

Cir. 2003), because the First Circuit did not there hold that the subject of an arrest 

warrant  can  raise  a  Steagald  challenge.    It  only  assumed  such  a  challenge  in 

concluding  that  the  entry  at  issue  was  nevertheless  justified  by  exigent 

circumstances.  See id. at 23 & n.3; see also United States v. Graham, 553 F.3d 6, 

14  n.4  (1st  Cir.  2009)  (stating  that  Steagald  and  Weems  left  open  question 

whether subject of arrest warrant can raise Steagald challenge to entry of third‐

party residence, and declining to reach issue).  Insofar as Weems quotes treatise 

language  cautioning  against  “render[ing]  the  Steagald  rule  a  virtual  nullity,” 

United States v.  Weems, 322 F.3d at 23 n.3 (quoting 5 LaFave, Search and Seizure 

§  11.3(b),  at  143  (3d  ed.  1996)),  the  context  for  that  concern  was  the  possibility 

that  a  person  arrested  at  a  third‐party  residence  in  “the  absence  of  any  kind  of 

warrant”  would  not  be  heard  to  complain  on  the  rationale  that  “the  arrest 

warrant  requirement  is  to  protect  his  own  premises,  which  were  not  invaded, 

while  the  search  warrant  requirement  is  to  protect  only  the  privacy  interests  of 

                                                                                                                                                  
party residence could not complain that the residence had been entered without 
a search warrant because, at the time of entry, officers possessed a valid warrant 
for his arrest and a reasonable belief of his presence in the premises.       

                                                                      25 
 
 
 
                                                                                                

the  person  residing  at  the  place  where  he  was  arrested,”  5  LaFave,  Search  and 

Seizure § 11.3(b), at 143 (3d ed. 1996) (emphasis added); accord 6 LaFave, Search 

and  Seizure  §  11.3(b),  at  202–03  (5th  ed.  2012).    Plainly,  no  such  concern  arises 

here.  The district court recognized—and the government does not dispute—that 

Bohannon is entitled to the Payton protections of both a valid arrest warrant and 

reason  to  believe  that  the  arrest‐warrant  subject  was  then  in  the  entered 

premises.    Further,  nothing  in  this  decision  renders  Steagald  a  nullity.    Its  rule 

fully  controls  in  the  very  circumstances  for  which  it  was  pronounced,  i.e., 

challenges by third‐party residents who are prosecuted based on evidence seized 

from their homes in executing arrest warrants for other persons—subject only to 

our  Lovelock  caveat,  which  we  have  no  occasion  to  review here.    See generally 

United  States  v.  Taylor,  497  F.3d  673,  679  (D.C.  Cir.  2007)  (observing  that 

Steagald  limits  evidence  that  could  be  used  against  third‐party  resident,  not 

evidence that could be used against subject of arrest warrant).   

       Insofar as Bohannon highlights the Supreme Court’s failure in Steagald to 

make  plain  that  only  Payton  protections  apply  when  the  subject  of  an  arrest 

warrant  is  apprehended  in  a  third  party’s  home,  such  inaction  supports  no 



                                              26 
 
 
 
                                                                                                

inference  favorable  to  Bohannon.    As  we  have  already  observed,  Steagald 

explicitly  addressed  only  the  narrow  issue  of  whether  an  arrest  warrant 

adequately  protects  the  Fourth  Amendment  interests  of  a  person  not  named  in 

the  warrant  when  his  home  is  searched  for  the  warrant’s  subject.12    Steagald 

concluded  that  it  did  not  because  the  arrest  warrant  required  “no  judicial 

determination whatsoever regarding the person whose home is to be searched.”  

451 U.S. at 214 n.7.  Further, although Steagald had no occasion to decide under 

what  circumstances  the  subject  of  an  arrest  warrant  could  challenge  his 

apprehension in a third party’s residence, the Supreme Court there reiterated the 

principle  underlying  Payton:  that  “[b]ecause  an  arrest  warrant  authorizes  the 

                                              
12  The  narrow  scope  of  Steagald  also  defeats  Bohannon’s  contention  that  the 

Supreme Court there “held that in lieu of obtaining a search warrant, the police 
could  arrest  the  subject  of  an  arrest  warrant  either  before  or  after  he  enters  the 
third  party’s  home.”    Appellee’s  Br.  29.    Insofar  as  the  Court—in  rejecting  the 
government’s  concern  that  requiring  a  search  warrant  to  protect  a  third  party’s 
privacy interests would impede law enforcement efforts—observed that there are 
alternative  locations  at  which  law  enforcement  officers  can  execute  an  arrest 
warrant,  see  Steagald  v.  United  States,  451  U.S.  at  221,  that  observation,  which 
was  not  necessary  to  the  Court’s  decision,  did  not  construe  the  Fourth 
Amendment  to  preclude  execution  of  arrest  warrants  in  third‐party  residences.  
See  generally  Baraket  v.  Holder,  632  F.3d  56,  59  (2d  Cir.  2011)  (explaining  that 
what “distinguishes holding from dictum” is “whether resolution of the question 
is necessary for the decision of the case”). 

                                              27 
 
 
 
                                                                                                 

police  to  deprive  a  person  of  his  liberty,  it  necessarily  also  authorizes  a  limited 

invasion of that person’s privacy interest when it is necessary to arrest him in his 

home.”  Id.   

       Like  our  sister  circuits,  then,  we  conclude  that  the  subject  of  an  arrest 

warrant has no greater right to privacy in another person’s home than he has in 

his  own  and,  therefore,  that  Bohannon’s  seizure  pursuant  to  a  valid  arrest 

warrant, and any search incident thereto, was reasonable if officers had reason to 

believe that he was present in Dickson’s home at the time of entry.  See Payton v. 

New York, 445 U.S. at 603.  Bohannon cannot challenge his arrest on the ground 

that  the  officers’  entry  into  Dickson’s  home  was  not  authorized  by  a  search 

warrant.    That  Steagald  requirement  protects  a  third‐party  resident  from 

unreasonable intrusions into his home.  It is not a constitutional requirement for 

the reasonable seizure of a person named in a valid arrest warrant.     

       D.     The  Officers  Had  Reason  To  Believe  that  Bohannon  Was  Within 
              Dickson’s Apartment on the Morning of December 5, 2013 

       Having  determined  that  Payton,  not  Steagald,  provides  the  proper 

standard  for  analyzing  Bohannon’s  Fourth  Amendment  challenge  here,  we 

consider de novo whether the record demonstrates the requisite reason to believe 


                                              28 
 
 
 
                                                                                               

that Bohannon was in Dickson’s apartment when officers entered those premises 

on December 5, 2013.   We conclude that it does.     

       At the outset, we note a circuit split as to the showing necessary to satisfy 

Payton’s  “reason  to  believe”  standard,  with  some  courts  equating  reason  to 

believe  to  probable  cause  and  others  holding  that  reason  to  believe  is  a  lesser 

standard.    In  United  States  v.  Lauter,  57  F.3d  212  (2d  Cir.  1995),  this  court 

reached  the  second  conclusion.    See  id.  at  215  (rejecting  probable  cause  as  “too 

stringent  a  test”  under  Payton,  and  emphasizing  that  reasonable  belief  is 

“proper”  standard  (citing,  inter  alia,  United  States  v.  Manley,  632  F.2d  at  983 

(“[T]he  ‘reasonable  belief’  standard  .  .  .  may  require  less  justification  than  the 

more familiar probable cause test.”))); accord United States v. Lovelock, 170 F.3d 

at 343–44. 

       The D.C. and Tenth Circuits agree.  See United States v. Thomas, 429 F.3d 

282, 286 (D.C. Cir. 2005) (citing Lauter, among cases from other sister circuits, in 

holding  that  reasonable  belief  under  Payton  requires  lesser  showing  than 

probable  cause);  Valdez  v.  McPheters,  172  F.3d  1220,  1227  n.5  (10th  Cir.  1999) 

(“While probable cause itself is a relatively low threshold of proof, it is a higher 



                                             29 
 
 
 
                                                                                              

standard than reasonable belief . . . .” (internal quotation marks omitted)).13  By 

contrast, the Third, Fifth, and Ninth Circuits have construed Payton’s reasonable‐

belief standard as equivalent to probable clause.  See United States v. Vasquez‐

Algerin, 2016 WL 1730540, at *10 [3d Cir.]; United States v. Barrera, 464 F.3d 496, 

501  &  n.5  (5th  Cir.  2006);  United  States  v.  Gorman,  314  F.3d  1105,  1114–15  (9th 

Cir. 2002).  A number of other circuits have elided the issue.  See United States v. 

Hamilton,  ‐‐‐  F.3d  ‐‐‐‐,  2016  WL  1592671,  at  *3  n.5  (1st  Cir.  Apr.  20,  2016) 

(assuming  without  deciding  that  “reasonable  belief  is  a  lesser  standard  than 

probable cause” and concluding that evidence satisfied probable‐cause standard 

in  any  event);  United  States v.  Jackson,  576 F.3d at 469  [7th  Cir.]  (noting  circuit 

split, but declining to “decide whether reasonable belief requires probable cause 

or  something  less”  because  “police  had  enough  evidence  to  easily  satisfy  a 

probable  cause  standard”  (internal  quotation  marks  omitted));  United  States  v. 

Hardin,  539  F.3d  at  416  &  n.6  [6th  Cir.]  (declining  to  decide  whether  “lesser 

                                              
13 A Tenth Circuit panel has questioned whether Valdez should be reconsidered, 

but declined to pursue that matter because, even assuming Payton’s reasonable‐
belief standard equates to probable cause, the officers there had probable cause 
to  believe  the  arrestee  was  home  at  the  time  of  entry.    See  United  States  v. 
Denson, 775 F.3d 1214, 1216–17 (10th Cir. 2014). 

                                             30 
 
 
 
                                                                                           

reasonable‐belief standard applies” under Payton because officers’ belief did not 

satisfy even that lower standard, but expressing in dicta view that probable cause 

is  correct  standard);  see  also  United  States  v.  Magluta,  44  F.3d  1530,  1534–35 

(11th Cir. 1995) (noting that “it is difficult to define the Payton ‘reason to believe’ 

standard,  or  to  compare  the  quantum  of  proof  the  standard  requires  with  the 

proof that probable cause requires”).   

      This panel is, of course, bound by Lauter and, thus, our reason‐to‐believe 

review here does not demand probable cause.  See United States v. Jass, 569 F.3d 

47, 58 (2d Cir. 2009) (explaining that panels are bound by prior decisions of this 

court unless overruled en banc or by Supreme Court).  Notably, Bohannon does 

not dispute that Lauter controls Payton review in this circuit.  See United States 

v. Quinones, 511 F.3d 289, 311 n.14 (2d Cir. 2007) (holding argument not raised 

on appeal waived).  To the contrary, he cites approvingly to Lauter in urging this 

panel  to  conclude,  as  the  district  court  did,  that  officers  entering  Dickson’s 

apartment lacked the requisite reason to believe that Bohannon was then in the 

premises.  We conclude otherwise. 




                                           31 
 
 
 
                                                                                                   

       At the outset, we observe that it is no more possible to articulate a precise 

meaning for “reason to believe” as a standard for determining the likelihood of 

presence  at  a  particular  site,  than  it  is  to  afford  precise  meanings  to  standards 

such  as  “reasonable  suspicion”  or  “probable  cause.”    See  Ornelas  v.  United 

States,  517  U.S.  690,  695  (1996)  (stating  that  it  is  “not  possible”  to  state  precise 

meanings  for  latter  two  standards).    That  is  because  these  standards  are  all  

“commonsense,  nontechnical  conceptions  .  .  .  not  readily,  or  even  usefully, 

reduced  to  a  neat  set  of  legal  rules.”    Id.  at  695–96  (internal  quotation  marks 

omitted)  (cautioning  that  probable  cause  and  reasonable  suspicion  “are  not 

‘finely‐tuned  standards,’  comparable  to  the  standards  of  proof  beyond  a 

reasonable doubt or . . . by a preponderance of the evidence” (quoting Illinois v. 

Gates, 462 U.S. 213, 235 (1983))).  Rather, they are “fluid concepts that take their 

substantive content from the particular contexts in which the standards are being 

assessed.”  Id. at 696 (collecting cases).  Thus, the Supreme Court has ruled only 

that  “probable  cause  to  search  is  demonstrated  where  the  totality  of 

circumstances  indicates  a  ‘fair  probability  that  [the  thing  to  be  seized]  will  be 

found  in  a  particular  place.’”    Walczyk  v.  Rio,  496  F.3d  139,  156  (2d  Cir.  2007) 



                                               32 
 
 
 
                                                                                             

(emphasis  added)  (quoting  Illinois  v.  Gates,  462  U.S.  at  238).    Meanwhile, 

reasonable suspicion—a concept generally associated with investigative stops—

has  been  held  to  require  more  than  a  “hunch,”  Terry  v.  Ohio,  392  U.S.  1,  27 

(1968), and to be satisfied when “specific and articulable facts . . . taken together 

with  rational  inferences  from  those  facts,”  id.  at  21,  provide  detaining  officers 

with  a  “particularized  and  objective  basis  for  suspecting  legal  wrongdoing,” 

United  States  v.  Arvizu,  534  U.S.  266,  273  (2002)  (emphasis  added)  (internal 

quotation  marks  omitted);  see  Richards  v.  Wisconsin,  520  U.S.  385,  394  (1997) 

(describing reasonable‐suspicion standard as “not high”); United States v. Bailey, 

743 F.3d 322, 332 (2d Cir. 2014) (observing that reasonable‐suspicion standard “is 

less  than  probable  cause,  requiring  only  facts  sufficient  to  give  rise  to  a 

reasonable  suspicion  that  criminal  activity  ‘may  be  afoot’”  (quoting  Terry  v. 

Ohio, 392 U.S. at 30)).   

       Precisely  because  reasonable  suspicion  is  a  concept  so  closely  associated 

with  investigative  stops,  we  do  not  here  assume  that  it  equates  exactly  to 

Payton’s  reason‐to‐believe  standard  for  determining  the  likelihood  of  presence.  

Nevertheless,  we  borrow  from  reasonable‐suspicion  precedent  to  conclude  that 



                                            33 
 
 
 
                                                                                             

“reason  to  believe”  that  the  subject  of  an  arrest  warrant  is  within  particular 

premises requires more than a hunch as to presence, but less than a probability.  

As  with  reasonable  suspicion,  reason  to  believe  is  not  a  particularly  high 

standard,  but  it  does  require  specific  and  articulable  facts  that,  taken  together 

with rational inferences drawn therefrom, provide a particularized and objective 

basis for thinking that the arrest‐warrant subject may be present within specific 

premises.    See  United  States  v.  Spencer,  684  F.2d  220,  223  (2d  Cir.  1982) 

(concluding that facts satisfied Payton where they provided “reasonable basis for 

the  police  to  believe  defendant  might  be  within”  (emphasis  added)).    That 

standard is satisfied here by the following facts. 

       Verizon  information  from  December  5,  2013,  showed  Bohannon’s  cell 

phone  in  frequent  use  up  until  2:38  a.m.,  after  which  the  phone  was  inactive 

through  Bohannon’s  arrest.    These  two  facts,  by  themselves,  provided  an 

articulable,  objective  basis  to  suspect  that  Bohannon  had  retired  for  the  night 

soon  after—and  likely  near—his  last  cell  phone  use.    See  Ornelas  v.  United 

States,  517  U.S.  at  695  (observing  that  probable  cause  and  reasonable  suspicion 

are concepts “that deal with the factual and practical considerations of everyday 



                                            34 
 
 
 
                                                                                            

life  on  which  reasonable  and  prudent  men,  not  legal  technicians,  act”  (internal 

quotation marks omitted)).    

       Verizon data further showed that, when last used at 2:38 a.m., Bohannon’s 

phone was operating within a cell sector that did not include his 103 Crestview 

Drive  residence.    Additionally,  visual  surveillance  of  103  Crestview  Drive  at 

approximately  4:00  a.m.  on  December  5  showed  no  indication  that  Bohannon 

was  then  at  his  residence;  specifically,  no  rental  cars,  such  as  those  Bohannon 

was known regularly to use based on observations over the course of a two‐year 

investigation, were seen in the vicinity of 103 Crestview Drive.  Together, these 

facts  provided  an  articulable  and  objective  basis  to  suspect  that  Bohannon  had 

not retired for the night at his Crestview Drive home but, rather, had done so at 

the location where he had last used his cell phone.   

       Verizon data showed that the cell sector where Bohannon had last used his 

phone  included  Dickson’s  34  Morgan  Avenue  apartment.    As  the  district  court 

observed,  the  Verizon  data  did  not—could  not—identify  Bohannon’s  precise 

location within the sector, which included many residences in addition to that at 

34 Morgan Avenue.  See United States v. Bohannon, 67 F. Supp. 3d at 547.  But in 



                                            35 
 
 
 
                                                                                            

reviewing  a  record  for  reason  to  believe  presence,  a  court  properly  follows  the 

same rule applicable to probable cause determinations, i.e., “we cannot discount 

facts one by one” as soon as any weakness is identified or contrary explanation 

hypothesized.    United  States  v.  Delossantos,  536  F.3d  155,  161  (2d  Cir.  2008) 

(making observation in context of assessing probable cause); see United States v. 

Lovelock, 170 F.3d at 344 (rejecting defendant’s attempt “to segment, isolate, and 

minimize  each  item  of  evidence  that  contributed  to  the  existence  and 

reasonableness  of  the  officers’  belief”).    Thus,  Verizon  data  as  to  the  sector 

location of Bohannon’s phone must be viewed with other evidence that, in total, 

provided  reason  to  believe  that  Bohannon  “might  be  within”  Dickson’s  34 

Morgan  Avenue  apartment  on  the  morning  of  December  5.    United  States  v. 

Spencer, 684 F.2d at 223.14 



                                              
14  Insofar  as  Bohannon  dismisses  reliance  on  the  noted  cell‐site  data  because 

(1) FBI Agent Zuk was not an expert in the technology, and (2) cell‐site data are 
not  a  reliable  way  to  identify  a  phone’s  location  because  cell  phones  do  not 
always  connect  to  the  closest  cell  tower,  his  arguments  merit  little  discussion.  
The government acknowledged, and the district court recognized, that Zuk was 
not a technology expert.  Further, Zuk admitted that cell phone data sometimes 
misidentified locations.  See Tr. 28:20–23.  Nevertheless, Zuk also testified that in 
his  16  years  as  an  FBI  agent,  he  had  frequently  received  cell  phone  data; 
 
                                               36 
 
 
 
                                                                                                                                                 

           Not  only  had  Bohannon  referenced  Morgan  Avenue  generally  in  various 

text messages to a TGO confederate, but also, data from another cell phone that 

Bohannon  had  used  into  November  2013  placed  him  within  10  meters  of  34 

Morgan  Avenue  on  several  occasions,  while  physical  surveillance  following  a 

traffic stop observed Bohannon at the very doorstep of that building.  The district 

court dismissed the first fact for lack of specific reference to 34 Morgan Avenue, 

the second fact based on evidence of occasional inaccurate GPS placements, and 

the third fact because the one sighting of Bohannon at 34 Morgan Avenue did not 

specifically place him in Dickson’s apartment.  See United States v. Bohannon, 67 

F.  Supp.  3d  at  547–48.    We  have  already  observed  that  such  segmentation  and 

                                                                                                                                                  
understood that “typically a cell phone will reach out to the tower closest to it,” 
id.; and found the information “generally helpful to find . . . where a person is,” 
id.  at  30:9–13.  Zuk  further  testified  to  law  enforcement’s  specific  use  of  cell‐site 
data reliably to locate individuals in the course of the TGO investigation.  See id. 
at  15:16–23  (explaining  that,  in  course  of  investigation,  TGO  task  force  “had 
become  pretty  comfortable”  relying  on  cell‐site  data  in  locating  Bohannon  and 
his  confederates).    “[W]hile  a  reviewing  court  cannot  merely  defer  to  police 
officers’  judgment  in  assessing  reasonable  suspicion,  the  court  must  view  the 
totality of the circumstances through the eyes of a reasonable and cautious police 
officer on the scene.”  United States v. Bailey, 743 F.3d at 322 (internal quotation 
marks omitted).  When we do that here, we identify no reason not to consider the 
cell‐site  data  among  the  totality  of  evidence  that  could  support  a  law 
enforcement officer’s reasonable‐belief determination in this case.    

                                                                      37 
 
 
 
                                                                                          

minimization of individual pieces of evidence fail to conform to the principles of 

reason‐to‐believe review, see United States v. Lovelock, 170 F.3d at 344, or even 

those  applicable  to  probable‐cause  determinations,  see  United  States  v. 

Delossantos, 536 F.3d at 161.  Indeed, the fact that Bohannon was physically seen 

at  34  Morgan  Avenue,  even  once,  corroborated  the  accuracy  of  GPS  data  that 

placed  him  within  meters  of  that  location  on  several  occasions,  which  in  turn 

supported an inference that, when he spoke to a TGO confederate about going to 

Morgan Avenue, he was referencing 34 Morgan.  Moreover, such inferences, as 

well as the likelihood that Bohannon’s particular interest in 34 Morgan Avenue 

was  the  second  floor  apartment,  are  further  supported  by  evidence  identifying 

the lessee of that apartment as Shonsai Dickson, whom law enforcement officers 

had linked to the TGO as the record lessee of a Trumbull Gardens apartment out 

of  which  TGO  members  sold  heroin.    Together,  this  evidence  effectively 

contracted  the  universe  of  likely  locations  for  Bohannon’s  cell  phone—and, 

therefore,  Bohannon—on  the  morning  of  December  5,  2013,  from  the  full  cell 

phone  sector,  to  the  only  residence  in  that  sector  with  which  Bohannon  was 

associated.   



                                           38 
 
 
 
                                                                                             

       Further,  only  two  weeks  earlier,  on  November  26,  2013,  surveillance 

officers  observed  a  Toyota  Camry  registered  to  Dickson  parked  outside 

Bohannon’s 103 Crestview Drive home.  They saw that same car parked in front 

of  34  Morgan  Avenue  on  the  morning  of  December  5.    While  no  one  ever  saw 

Bohannon himself drive Dickson’s car, the November 26 sighting was pertinent 

in any event insofar as it further linked Bohannon and Dickson, making it likely 

that it was her apartment that he had visited at 34 Morgan Avenue, and not some 

other  residence  within  that  building.    Meanwhile,  the  December  5  sighting 

indicated  that  someone  was  then  within  the  34  Morgan  Avenue  apartment,  by 

contrast to the surveillance observations at 103 Crestview Drive, which indicated 

that Bohannon was not at home.     

       In  sum,  while  no  individual  fact  might  be  sufficient  to  provide  officers 

with reason to believe that Bohannon might be found in Dickson’s apartment on 

December  5,  we  conclude  that  the  totality  of  these  facts  easily  elevated  such  a 

suspicion  well  above  the  level  of  a  hunch.    Viewed  in  their  totality  and  in  a 

commonsense manner, the record facts provided an articulable, objective reason 

to  believe  that  Bohannon  might  then  be  present  in  Dickson’s  apartment.    As 



                                            39 
 
 
 
                                                                                          

already  observed,  visual  surveillance  of  103  Crestview  Drive  together  with  the 

pattern  of  Bohannon’s  cell  phone  activity  and  the  cell‐sector  location  of  the 

phone at its last 2:38 a.m. use provided reason to believe that Bohannon was not 

at  home.    Further,  facts  linking  Dickson  to  the  TGO  and  Bohannon  to  Dickson, 

and,  specifically,  to  her  34  Morgan  Avenue  apartment,  the  only  location  within 

the  relevant  cell  sector  to  have  figured  in  the  TGO  investigation,  provided 

articulable,  objective  reason  to  believe  that  where  Bohannon  was  within  the 

relevant cell sector was in Dickson’s apartment.             

       Accordingly, because the law enforcement officers who entered Dickson’s 

apartment on December 5, 2013, possessed both a valid warrant for Bohannon’s 

arrest and reason to believe that he was then in those premises, Bohannon fails to 

demonstrate  that  his  arrest  violated  the  Fourth  Amendment.    The  order 

suppressing  any  evidence  seized  incident  to  arrest  on  the  ground  that  officers 

lacked the requisite reasonable belief of presence necessary to Bohannon’s lawful 

arrest is, therefore, vacated.15  



                                              
15 The government further argues that because Bohannon’s arrest was lawful, the 

contemporaneous search of his pants pockets and seizure of money therefrom, as 
 
                                               40 
 
 
 
                                                                                                                                                 

III.       Conclusion 

           To summarize, we conclude as follows: 

           1.         Whether the subject of an arrest warrant is apprehended in his own 

home  or  a  third‐party  residence  where  he  is  a  guest,  his  Fourth  Amendment 

privacy rights with respect to entry of either premises are those stated in Payton 

v.  New  York,  445  U.S.  573,  i.e.,  at  the  time  of  entry,  arresting  officers  must 

possess (a) a valid arrest warrant for the subject and (b) reason to believe that the 

subject  is  then  in  the  premises.    The  third‐party  resident’s  Fourth  Amendment 

right  in  such  circumstances  to  have  the  entry  into  his  home  authorized  by  a 

search warrant, see Steagald v. United States, 451 U.S. 204, does not extend to the 

subject of the arrest warrant.   



                                                                                                                                                  
well  as  the  contemporaneous  search  under  Dickson’s  bed  and  later  seizure  of 
drugs seen thereunder, were also lawful.  See Maryland v. Buie, 494 U.S. 325, 327 
(1990)  (holding  that  officers  may  conduct  protective  sweep  in  conjunction  with 
lawful  in‐home  arrest);  United  States  v.  Robinson,  414  U.S.  218,  224  (1973) 
(holding that officers may conduct search incident to lawful arrest of area within 
arrestee’s immediate control).  The district court did not itself consider whether 
these  seizures  were  properly  deemed  “incident”  to  a  lawful  arrest,  having 
mistakenly  concluded  that  Payton  error  rendered  Bohannon’s  arrest  (and  any 
search  incident  thereto)  unlawful.    Thus,  we  leave  that  question  for  its 
consideration on remand.   

                                                                      41 
 
 
 
                                                                                        

      2.     The totality of circumstances known to law enforcement authorities 

at  the  time  they  entered  third  party  Dickson’s  residence  to  execute  a  valid 

warrant  for  Bohannon’s  arrest  supported  reason  to  believe  that  Bohannon  was 

then in those premises.   

      Accordingly, the district court’s suppression order is hereby VACATED to 

the  extent  it  concluded  that  the  entry  of  Dickson’s  apartment  violated 

Bohannon’s Fourth Amendment rights, and the case is REMANDED for further 

proceedings consistent with this opinion. 




                                          42